                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


REVERSE MORTGAGE FUNDING, LLC                              CIVIL ACTION


v.                                                         NO. 18-9283

MARK R. SIMMONS, JUDITH S.
SIMMONS, and HOUSING AND
URBAN DEVELOPMENT SECRETARY                                SECTION “F”


                          ORDER AND REASONS

     Local Rule 7.5 of the Eastern District of Louisiana requires

that memoranda in opposition to a motion be filed eight days prior

to the noticed submission date.     No memoranda in opposition to the

third-party defendant’s motion to dismiss the defendants’ third-

party claims under Federal Rules of Civil Procedure 12(b)(4),

12(b)(5), and 12(b)(6), noticed for submission on October 31, 2018,

have been submitted.

     Accordingly,   the   motion   is   deemed   to   be   unopposed,    and

further, it appearing to the Court that the motion has merit, 1 IT


1 On June 14, 2018, Reverse Mortgage Funding, LLC (“RMF”) sued Mark
Simmons, Judith Simmons, and the Secretary of Housing and Urban
Development in Louisiana state court, seeking reformation of two
mortgages affecting real estate owned by the Simmonses. Two months
later, on August 7, 2018, the Simmonses filed a responsive
pleading, in which they asserted a reconventional demand against
RMF and third-party demands against Wright National Flood
Insurance Company (“Wright”) and FNC Title Services, LLC.
Thereafter, on October 5, 2018, Wright removed the action to this
Court, invoking federal question jurisdiction. In its Notice of
Removal, Wright, a Write-Your-Own Program carrier participating in
the National Flood Insurance Program pursuant to the National Flood
                                   1
Insurance Act, stated that the third-party plaintiffs demand a
refund of premiums paid in connection with a Standard Flood
Insurance Policy, and that such premiums constitute federal funds.
     Third-party defendant Wright now seeks to dismiss the third-
party claims filed against it by Mark and Judith Simmons because
of insufficient process and service of process and because the
Simmonses assert claims against Wright that are preempted by
federal law.
     Wright contends that the “process” it received originally
named the improper party – “Wright Title Insurance Company” – and
that someone had altered the process by marking through the word
“Title” and writing the word “Flood” above it. Accordingly, Wright
submits that the third-party claims should be dismissed due to
insufficient process and service of process under Federal Rules of
Civil Procedure 12(b)(4) and 12(b)(5). “A motion to dismiss under
Rule 12(b)(4) requires the defendant to establish insufficient
process under Rule 4.” Hoffman v. Bailey, 996 F. Supp. 2d 477,
481 (E.D. La. 2014) (Zainey, J.).      Rule 12(b)(5) provides for
dismissal if process was not served in the proper manner.       See
Thomas v. New Leaders for New Sch., 278 F.R.D. 347, 349-50 (E.D.
La. 2011) (Africk, J.) (citations omitted). “[W]here the alleged
defect is that the defendant is misnamed in the summons, the form
of process could be challenged under Rule 12(b)(4) on the theory
that the summons does not properly contain the names of the
parties, or under Rule 12(b)(5) on the ground that the wrong party
– a party not named in the summons – has been served.” Gartin v.
Par Pharm. Cos., Inc., 289 Fed. App’x 688, 691 n.3 (5th Cir. 2008).
However, with respect to both rules, “‘service generally will be
quashed and the action preserved,’ where there is ‘a reasonable
prospect that plaintiff ultimately will be able to serve defendant
properly.’” Williams v. Waffle House, No. 10-00357-JJB-DLD, 2010
WL 3418257, at *1 (M.D. La. Aug. 26, 2010) (quoting 5A C. Wright
& Miller, Federal Practice and Procedure § 1353 (2d ed. 2002)).
     Wright further contends that the third-party claims should be
dismissed under Rule 12(b)(6) because they are preempted by the
National Flood Insurance Act. The third-party plaintiffs, Wright
submits, complain that they paid premiums for a Standard Flood
Insurance Policy that “effectuated no protection,” and they demand
a refund of all such premiums paid and seek to recover state law
extra-contractual damages. Fifth Circuit precedent instructs that
“the NFIA preempts claims-handling causes of action and claims.”
Spong v. Fid. Nat’l Prop. & Cas. Ins. Co., 787 F.3d 296, 306 (5th
Cir. 2015). According to the Fifth Circuit, “[t]he key factor to
determine if an interaction with an insurer is ‘claims handling’
is the status of the insured at the time of the interaction . . .
. If the individual is already covered . . . the interactions
                                2
IS   ORDERED:   that   the   motion    to   dismiss   filed   by   third-party

defendant Wright National Flood Insurance Company is GRANTED as

unopposed, and the third-party claims against Wright are hereby

dismissed.



                          New Orleans, Louisiana, October 29, 2018

                                      ______________________________
                                           MARTIN L. C. FELDMAN
                                      UNITED STATES DISTRICT JUDGE




between the insurer and insured . . . are ‘claims handling’ subject
to preemption.” Id. (quoting Grissom v. Liberty Mut. Fire Ins.
Co., 678 F.3d 397, 401 (5th Cir. 2012)). For example, in Grissom
v. Liberty Mutual Fire Insurance Co., the Fifth Circuit held that
an insured’s negligent misrepresentation claim was preempted by
the NFIA because it concerned the insurer’s negligence with respect
to a policy that was already in place. 678 F.3d at 401. Wright
contends that, here, the third-party plaintiffs similarly assert
claims relating to Wright’s failure to refund premiums for an SFIP
that was already in place.      Accordingly, under Grissom, this
dispute involves claims-handling, which is preempted by the NFIA.
     The third-party plaintiffs fail to challenge Wright’s
contentions, and notably have not requested leave to amend their
third-party demand. Because the third-party plaintiffs appear to
assert claims-handling – rather than policy-procurement – claims,
dismissal of the third-party claims against Wright is appropriate.
                                        3
